                                          Case 4:20-mj-71869-MAG Document 17 Filed 01/06/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8                                        SAN JOSE DIVISION

                                   9
                                         UNITED STATES OF AMERICA,
                                  10                                                     Case No. 4:20-mj-71869-MAG-1 (EJD)
                                                        Plaintiff,
                                  11                                                     ORDER DENYING MOTION TO
                                                 v.                                      REVOKE RELEASE ORDER;
                                  12                                                     MODIFYING RELEASE ORDER
Northern District of California
 United States District Court




                                         DONALD GREGORY MURRAY,
                                  13                                                     Dkt. No. 7
                                                        Defendant.
                                  14

                                  15          Defendant Donald Gregory Murray is charged by complaint with one count of felon in

                                  16   possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1). On December 18,

                                  17   2020, Defendant made his initial appearance and the Government moved for detention. Dkt. No.

                                  18   4. On December 28, 2020, Pretrial Services submitted a pre-trial bail report recommending that

                                  19   Defendant be detained based on its assessment that Defendant poses a danger to the community

                                  20   which cannot be reasonably mitigated by a combination of release conditions. Dkt. No. 5.

                                  21          On December 29, 2020, Magistrate Judge Kim held a detention hearing and ordered

                                  22   Defendant released to a halfway house located in San Francisco on a $ 25,000 unsecured bond

                                  23   signed by his girlfriend, Terrell Diane Knox (hereinafter “Release Order”). Dkt. No. 6. The same

                                  24   day, the Government filed a motion to revoke the Release Order. Dkt. No. 7. Upon the filing of

                                  25   the motion, this Court stayed the Release Order. Dkt. No. 8. On December 31, 2020, Defendant

                                  26   filed an opposition. Dkt. No. 12.

                                  27
                                       Case No.: 4:20-mj-71869-MAG-1
                                  28   ORDER DENYING MOTION TO REVOKE RELEASE ORDER; MODIFYING RELEASE
                                       ORDER
                                                                        1
                                             Case 4:20-mj-71869-MAG Document 17 Filed 01/06/21 Page 2 of 6




                                   1            The Government’s motion was heard on January 5, 2021. For the reasons stated below and

                                   2   on the record at the hearing, the Court will deny the Government’s motion to revoke the Release

                                   3   Order. Instead, the Court will modify the Release Order to reasonably assure the safety of the

                                   4   community.

                                   5   I.       BACKGROUND

                                   6            Defendant is 22 years old and a life-long resident of Oakland, California. Defendant’s

                                   7   mother indicated that he lived at her home “off and on” and she was unsure where he lived when

                                   8   he was not residing with her.

                                   9            On December 16, 2020, ATF Special Agents and Task Force Officers, with the assistance

                                  10   of the Oakland Housing Authority Police Department, executed a federal search warrant at

                                  11   Defendant’s home in Oakland. Dkt. No. 1. During the search, Agents located a black backpack

                                  12   with the writing “DONALD M” on one of the straps. Id. The backpack contained a Glock Model
Northern District of California
 United States District Court




                                  13   23, .40 S&W pistol bearing serial number SRE276, loaded with twenty .40 S&W cartridges; a

                                  14   Romarm, Model Champion 2007 5.56x45 mm pistol; and a privately manufactured .40 S&W

                                  15   pistol with no serial number, loaded with eight .40 S&W cartridges. Id. On December 17, 2020,

                                  16   Judge Westmore issued an arrest warrant for Defendant.

                                  17   II.      LEGAL STANDARDS

                                  18            This Court reviews de novo a magistrate judge’s order regarding pretrial detention. United

                                  19   States v. Koenig, 912 F.2d 1190, 1192 (9th Cir. 1990) (“There are ample reasons, then, for

                                  20   concluding that the district court’s review of a magistrate’s detention order is to be conducted

                                  21   without deference to the magistrate’s factual findings.”).

                                  22            Pursuant to the Bail Reform Act of 1984, 18 U.S.C. §§ 3141, et seq., persons facing trial

                                  23   are to be released under the least restrictive condition or combination of conditions that will

                                  24   “reasonably assure” the appearance of the person as required and the safety of the community.

                                  25   See 18 U.S.C. § 3142(c)(2); United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991); United

                                  26   States v. Motamedi, 767 F.2d 1403, 1405 (9th Cir. 1985). “Only in rare circumstances should

                                  27
                                       Case No.: 4:20-mj-71869-MAG-1
                                  28   ORDER DENYING MOTION TO REVOKE RELEASE ORDER; MODIFYING RELEASE
                                       ORDER
                                                                        2
                                          Case 4:20-mj-71869-MAG Document 17 Filed 01/06/21 Page 3 of 6




                                   1   release pending trial be denied, and doubts regarding the propriety of release should be resolved in

                                   2   the defendant’s favor.” Gebro, 948 F.2d at 1121 (citing Motamedi, 767 F.2d at 1405). On a

                                   3   motion for pretrial detention, the Government bears the burden of showing by clear and

                                   4   convincing evidence that the defendant poses a danger to the community, and by a preponderance

                                   5   of the evidence that the defendant poses a flight risk. Motamedi, 767 F.2d at 1406–07.

                                   6          Section 3142(g) of the Bail Reform Act contains several factors to evaluate whether there

                                   7   are any conditions of release that will “reasonably assure” a defendant’s future appearances and

                                   8   the safety of the community. 18 U.S.C. § 3142(g). These factors include: (1) the nature and

                                   9   circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3) the

                                  10   history and characteristics of the person including: (A) the defendant’s character, physical and

                                  11   mental condition, family ties, employment, financial resources, length of residence in the

                                  12   community, community ties, past conduct, history relating to drug or alcohol abuse, criminal
Northern District of California
 United States District Court




                                  13   history, and record concerning appearance at court proceedings; and (B) whether, at the time of

                                  14   the current offense or arrest, the person was on probation, on parole, or on other release pending

                                  15   trial, sentencing, appeal, or completion of sentence for an offense under Federal, State, or local

                                  16   law; and (4) the nature and seriousness of the danger to any person or the community that would

                                  17   be posed by the defendant’s release. United States v. Winsor, 785 F.2d 755, 757 (9th Cir. 1986);

                                  18   Motamedi, 767 F.2d at 1407. “Of these factors, the weight of the evidence is the least important,

                                  19   and the statute neither requires nor permits a pretrial determination of guilt.” Gebro, 948 F.2d at

                                  20   1121 (citing Winsor, 785 F.2d at 757); see also Motamedi, 767 F.2d at 1408. Evidence of guilt is

                                  21   relevant only in terms of the likelihood that the defendant will fail to appear or will pose a danger

                                  22   to the community. Winsor, 785 F.2d at 757. After a court determines whether a defendant should

                                  23   be detained or released pretrial, the decision may be reopened at any time before trial “if the

                                  24   judicial officer finds that information exists that was not known to the movant at the time of the

                                  25   hearing and that has a material bearing on the issue whether there are conditions of release that

                                  26   will reasonably assure the appearance of such person as required and the safety of any other

                                  27
                                       Case No.: 4:20-mj-71869-MAG-1
                                  28   ORDER DENYING MOTION TO REVOKE RELEASE ORDER; MODIFYING RELEASE
                                       ORDER
                                                                        3
                                          Case 4:20-mj-71869-MAG Document 17 Filed 01/06/21 Page 4 of 6




                                   1   person and the community.” 18 U.S.C. § 3142(f).

                                   2   III.   DISCUSSION

                                   3          A.      Defendant is a Danger to the Community

                                   4          Having conducted a de novo review of the record, the Court finds by clear and convincing

                                   5   evidence that Defendant is a danger to the community.

                                   6                  1.     The nature and circumstances of the offense

                                   7          The nature and circumstances of the offense charged and the weight of the evidence favor

                                   8   detention. Defendant was found in possession of three firearms, two of which were loaded, at his

                                   9   home. The firearms were found in a backpack with “Donald M” written on the strap. Defendant

                                  10   was seen carrying and then dropping an AR-style pistol outside of a store in Oakland.

                                  11                  2.     Defendant’s history and characteristics

                                  12          Defendant’s history and characteristics confirm he is a danger to the community. Despite
Northern District of California
 United States District Court




                                  13   Defendant’s relatively young age, he has sustained one wardship and three adult felony

                                  14   convictions. Defendant sustained the wardship felony conviction in February of 2015 for

                                  15   Robbery. Less than two years after this conviction and while Defendant was on probation, in

                                  16   January 2017, he was charged and later convicted of Carrying a Concealed Firearm. Thereafter,

                                  17   he repeatedly violated probation and was resentenced in October 2019 to 16 months’ prison.

                                  18          While on probation for the felony offense, in October of 2019, Defendant was arrested and

                                  19   charged with Felony Evasion. Defendant was sentenced to probation for the Felony Evasion and

                                  20   resentenced to 16 months’ prison for the 2017 conviction. Two months later, on December 10,

                                  21   2019, Defendant was arrested and subsequently convicted of being a Felon in Possession of a

                                  22   Firearm on June 8, 2020. Six months later, Defendant was found in possession of the firearms that

                                  23   are the basis of the instant criminal case. Defendant has shown he is unable or unwilling to stay

                                  24   away from firearms.

                                  25          Defendant’s Instagram posts provide additional evidence that Defendant is a clear danger

                                  26   to the community. Defendant posted pictures of himself with firearms. One post reads: “Catch a

                                  27
                                       Case No.: 4:20-mj-71869-MAG-1
                                  28   ORDER DENYING MOTION TO REVOKE RELEASE ORDER; MODIFYING RELEASE
                                       ORDER
                                                                        4
                                          Case 4:20-mj-71869-MAG Document 17 Filed 01/06/21 Page 5 of 6




                                   1   opp [smiley face] in traffic [exclamation points] this 23 get to jumping.” Dkt. No. 1, ¶ 10. Based

                                   2   on his training and experience, ATF Special Agent Andrew Balady understood this post to mean

                                   3   that if Defendant were to see a rival gang member in traffic, he would use his firearm to shoot at

                                   4   his rival. Id. Defendant’s boasts and threats are particularly unsettling given the escalating gun

                                   5   violence in Oakland.

                                   6          It is a mitigating factor, however, that Defendant has never been arrested or convicted of a

                                   7   violent crime or drug trafficking. Further, there is no allegation by the Government that any of the

                                   8   firearms found in Defendant’s possession were used in a violent crime.

                                   9          B.      Conditions of Release

                                  10          Notwithstanding the Court’s finding that Defendant is a danger to the community, the

                                  11   Court concludes that the Release Order imposed by Judge Kim is appropriate. Judge Kim ordered

                                  12   Defendant released on a $25,000 unsecured bond co-signed by his girlfriend, Ms. Knox, on the
Northern District of California
 United States District Court




                                  13   condition that he reside at the San Francisco halfway house. The Court confirmed during the

                                  14   hearing that Ms. Knox understands her responsibilities as a surety. Although she does not reside

                                  15   locally and may be insolvent as the Government argues, the Court is hopeful she will be a

                                  16   responsible and stable influence for Defendant. The Bail Reform Act does not require a solvent

                                  17   surety for all Defendants in all cases. See United States v. Powell, 2010 WL 2557388, at *2 (N.D.

                                  18   Cal. June 21, 2010). The halfway house will afford Defendant an opportunity to be in a different

                                  19   neighborhood, in a different group of people, and distance him from influences in Oakland that

                                  20   may have led to his prior criminal activity.

                                  21   IV.    CONCLUSION

                                  22          For the reasons stated above, the Court affirms Judge Kim’s Release Order and DENIES

                                  23   Government’s motion to revoke the Release Order. To further ensure the safety of the

                                  24   community, the Court orders the following modifications to the Release Order:

                                  25          1.      Defendant shall be placed under lockdown at the San Francisco halfway house.

                                  26   Defendant is prohibited from leaving the halfway house for any purpose, including employment,

                                  27
                                       Case No.: 4:20-mj-71869-MAG-1
                                  28   ORDER DENYING MOTION TO REVOKE RELEASE ORDER; MODIFYING RELEASE
                                       ORDER
                                                                        5
                                          Case 4:20-mj-71869-MAG Document 17 Filed 01/06/21 Page 6 of 6




                                   1   without the prior approval of Pretrial Services.

                                   2          2.      Defendant shall be subject to GPS monitoring.

                                   3          3.      Defendant is prohibited from contacting any person known to him as a gang

                                   4   member.

                                   5

                                   6          IT IS SO ORDERED.

                                   7   Dated: January 6, 2021

                                   8                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                   9                                                      United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 4:20-mj-71869-MAG-1
                                  28   ORDER DENYING MOTION TO REVOKE RELEASE ORDER; MODIFYING RELEASE
                                       ORDER
                                                                        6
